Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 MJR Oil & Gas 2001 LLC, Appellant                      Appeal from the County Court at Law No. 2
                                                        of Gregg County, Texas (Tr. Ct. No. 2016-
 No. 06-17-00116-CV         v.                          1054-CCL2). Opinion delivered by Justice
                                                        Moseley, Chief Justice Morriss and Justice
 AriesOne, LP, GFP Texas, Inc., Miken Oil,              Burgess participating.
 Inc., and SND Energy Company, Inc.,
 Appellees



       As stated in the Court’s opinion of this date, we find reversible error in the judgment of the
court below. Therefore, we reverse the judgment of the trial court and remand the cause for
proceedings consistent with this opinion.
       We further order that the appellees, AriesOne, LP, GFP Texas, Inc., Miken Oil, Inc., and
SND Energy Company, Inc., pay all costs of this appeal.


                                                       RENDERED JUNE 22, 2018
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk